Citation Nr: 0200600	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for photophobia.

2.  Entitlement to service connection for astigmatism.

3.  Entitlement to service connection for myopia.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active duty for training from March 1964 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Myopia and astigmatism are refractive errors, and are not 
recognized as a disability under the law for VA compensation 
purposes.

2.  Photophobia is not related to any underlying disease or 
injury.   


CONCLUSIONS OF LAW

1.  Myopia and astigmatism were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(c) (2001).

2.  Photophobia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision and the 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  A hearing was held before this 
Board Member and the evidentiary defect, (evidence of disease 
or injury) was explored.  This action complied with VCAA and 
38 C.F.R. § 3.103 (2001).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The appellant was also afforded a VA 
examination during the course of his appeal.  Moreover, he 
has appeared at a personal hearing before a hearing officer 
at the RO and at an October 2001 hearing before the 
undersigned Board Member.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The same basic 
provisions apply to active duty for training.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the record demonstrates that at the time of a 
November 1963 examination, the appellant's eyes were reported 
as normal.  Visual acuity was 20/25, bilaterally.  

At the time of an April 21, 1964, outpatient visit, the 
appellant reported having pain in his eyes and indicated that 
he could not see when in the sun.  He also noted having 
headaches when reading for a long time.  He further stated 
that he would squint when reading.  Physical examination 
revealed that the appellant had no lower eyelashes.  Both 
conjunctiva were mildly injected.  At the time of a May 1, 
1964, eye clinic visit, the appellant's visual acuity was 
reported as 20/30+ in the right eye and 20/25- in the left 
eye.  His chief complaint was photophobia.  Examination 
revealed sparse lashes of poor quality.  The appellant was 
noted to have a conjunctival injection.  It was the 
examiner's impression that the appellant had chronic 
blepharitis.  

At the time of a May 20, 1964, visit, the appellant was given 
green #3 tint glasses.  His eyelashes were noted to be 
missing and conjunctival injection and chronic blepharitis 
were found to be present.  

At the time of a May 22, 1964, visit, the appellant 
complained of severe photophobia, headaches, dizziness, and 
episodic blurred vision.  He reported that his photophobia 
was especially bad at the time of the examination.  
Examination revealed moderate conjunctival injection.  The 
corneae were clear.  It was the examiner's impression that 
the appellant had chronic blepharitis, an accommodative spasm 
resulting in blurring, with no apparent cause for the 
photophobia and a large functional element.  The appellant 
was returned to duty and ordered glasses as per refraction.  

At the time of a July 17, 1964, visit, the appellant was 
again found to have photophobia.  

On the appellant's September 1964 service separation 
examination, normal findings were reported for the eyes.  
Visual acuity was 20/30, bilaterally, correctable to 20/20.  

In a November 1998 statement in support of claim, the 
appellant reported that in the years following his military 
discharge, the physicians that attended to his eyes 
prescribed eye drops and dark glasses.  He stated that they 
informed him that there was nothing else that they could do.  
He noted that he left New York and that he had not had any 
contact with his past attending optometrists.  The appellant 
indicated that he had been seen at the VA eye clinic for the 
past five years and that he had been diagnosed with 
photophobia.  He reported that this had begun while he was on 
active duty and that this was part of his military record.  
He stated that he had been having more difficulty with his 
eyes as time passed.  

VA outpatient treatment records obtained in conjunction with 
the appellant's claim, demonstrate that in March 1994, the 
appellant was seen with complaints of dizziness and being 
unable to focus his eyes.  A diagnosis of relative 
hypertension was rendered.  In March 1996, the appellant was 
seen with sensitivity to glare.  He reported that his left 
eyelids would be stuck together in the morning.  It was the 
examiner's assessment that the appellant had very poor tear 
quality secondary to meibomitis and probable mild bacteria 
infection, left eye greater than right.  The examiner noted 
that the appellant's ocular health was hard to fully assess 
secondary to gross photophobia.  A diagnosis of myopic 
astigmatism was rendered.  

At the time of a May 1996 visit, the appellant reported that 
his eyes were gritty in the morning and that he was 
photophobic.  It was the examiner's assessment that the 
appellant had symptomatic meibomitis with no signs of 
infection.  At the time of a June 1996 visit, the appellant 
reported having pain in his left eye.  He noted that there 
was tearing, burning, and throbbing in the eye, and that his 
eye would be sticky in the morning.  It was the examiner's 
assessment that the appellant had mild internal hordeolum.  

During a May 1997 visit, the appellant again reported that 
his eyes were very sensitive to light.  He also noted that 
his left eye teared at times.  It was the examiner's 
assessment that the appellant had myopia/astigmatism and 
presbyopia, and chronic allergic conjunctivitis.  

At the time of a May 1998 visit, the appellant was noted to 
have stable vision.  Following examination, the appellant was 
found to have bilateral lash alopecia and myopic presbyopia.  
At the time of a July 1998 visit, the appellant complained of 
sharp constant pain in both eyes which started in the 
military approximately 34 years ago.  The appellant was noted 
to be very photophobic and to have nasal pain.  The appellant 
stated that he wanted sunglasses.  Following examination, it 
was the examiner's assessment that the appellant had myopic 
astigmatism, presbyopia, and severe photophobia.  

In January 1999, the appellant was afforded a VA 
ophthalmological examination.  At the time of the 
examination, the appellant reported that while on active duty 
he awoke one morning and noticed all his eyelashes on his 
pillow.  Soon after this, the appellant began to experience 
light sensitivity and discomfort to the eyes.  The appellant 
reported having these symptoms for 35 years with periodic 
exacerbations.  He noted that the symptoms had gotten worse 
over the past 18 months.  The appellant reported that his 
light sensitivity was interfering with his employment.  He 
also stated that his photophobia and eye discomfort were 
interfering with his recreational activities.  

The appellant's past ocular history was noted to be 
unremarkable except for wearing sunglasses.  His past medical 
history was significant for allergies and high blood 
pressure.  

In the review of medical record section of the report, the 
examiner detailed the history.  Ophthalmic examination 
performed at the time of the January 1999 examination 
revealed vision at distance 20/20- eyesight, bilaterally, 
with mild myopic astigmatism.  Best corrected visual acuity 
was 20/20, bilaterally.  The pupils were 4.5 millimeters, 
bilaterally.  They were reactive to light and there were no 
afferent pupil defects noted.  Extraocular movement was full.  
Ocular pressure was 20 mmHg, which was within normal limits.  
Examination of the eyes and ocular adnexa without 
magnification revealed psuedoptosis from eyelid squinting due 
to photophobia.  There was also some disk discoloration of 
the eyelid areas in both eyes.  

Slit lamp examination revealed a thinning of the lashes and a 
decrease in the size of the lashes more prominent on the 
inferior eyelid than the superior eyelid, bilaterally.  
Examination of the conjunctiva was clear with the exception 
of a few concretions seen in the inferior tarsal conjunctiva 
of the left side.  Examination of the anterior chamber, 
cornea, iris, and crystalline lens was clear, bilaterally.  
Dilated funduscopic revealed normal disc, macula, retinal 
vessels, and retinal periphery, bilaterally.  Visual field 
examination revealed full visual field for both the left and 
right eyes.  

Diagnoses of extreme photophobia by history as well as by 
examination without any corroborating pathology to explain 
the extreme nature of his photophobia; eyelash alopecia; and 
a few concretions in the tarsal conjunctiva of the left eye, 
were rendered.  Objective factors of disability included 
extreme photophobia by observation.

In the comment section of the report, the examiner noted that 
the appellant claimed that he had been suffering from extreme 
photophobia since 1964.  He claimed that the photophobia 
began while he was on active duty in the Army.  The examiner 
observed that by history, the appellant had been documented 
with having extreme photophobia from 1964 to the present.  On 
examination, the appellant was noted to have some pathology 
of the eye, namely eyelash alopecia, and a few concretions in 
the tarsal conjunctiva.  He noted that neither of these 
conditions should produce photophobia.  However, he reported 
that it was his belief that the appellant was photophobic.  
He observed that the appellant had extreme difficulty opening 
his eyes in a normally lit room without sunglasses on.  He 
further reported that the appellant's photophobia limited his 
occupational and recreational activities.  The examiner noted 
that there was no treatment for the appellant's photophobia 
other than wearing Polaroid or tinted glasses.

The examiner stated that no specific incident which occurred 
in the Army was responsible for his photophobia or eyelash 
alopecia.  The examiner noted that the only relationship to 
the appellant's service was that the first documentation of 
photophobia was May 1, 1964, while he was serving.  He 
indicated that there was no way to disprove the appellant's 
photophobia other than secretly documenting him functioning 
okay during bright daylight hours without glasses.  

In July 1999, the appellant forwarded a copy of a VA eyeglass 
authorization showing that he had been issued solid gray #3 
dark glasses for severe photophobia in July 1998.  

In August 2000, the appellant appeared before a hearing 
officer at the RO.  At the hearing, the appellant testified 
that he had had no problems with his eyes prior to entering 
service.  He further reported that he did not have to wear 
sunglasses in the bright sun prior to entering service.  The 
appellant stated that one day, when he was on a forced march 
in extreme heat, his eyes went bad and he felt tremendous 
pain which he could not explain as a result of sensitivity to 
the light.  He further testified that he was taken by 
ambulance to the dispensary and was given drops for his eyes.  
Following his discharge from service, the appellant continued 
to have extreme sensitivity to light and began using 
sunglasses.  He noted that whenever he went to see a doctor 
about this problem he was told to use sunglasses.  The 
appellant testified that this problem had become 
progressively worse, especially over the last several years.  
He indicated that his sensitivity to light had hindered both 
his employment and recreational activities.  The appellant 
stated that he would have to pry his eyes open in the 
morning.  He also noted that he had lost his eyelashes 
inservice.  

The appellant further testified that the inservice physician 
who first found his photophobia indicated that he did not 
know what was causing the photophobia.  The appellant stated 
that he had had no traumatic injuries to his eyes.  

In October 2001, the appellant appeared at a hearing before 
the undersigned Board Member.  At the hearing, the appellant 
again testified that he had no problems with his eyes or 
eyesight prior to entering active service.  The appellant 
stated that one day in the field he had tremendous pain in 
his eyes as well as double vision.  The appellant indicated 
that he was brought to the medical clinic and then sent to an 
optometrist at the main hospital the following day.  He 
stated that he had had problems with his eyes since this 
incident.  He noted that it had curtailed all his activities.  
He stated that he had not worked in over a year.  

The appellant had a dark pair of glasses on at the time of 
the interview.  He testified that if he took the glasses off 
he would have pain which went to the back of his eyes.  He 
noted that the light caused him to squint very badly.  The 
appellant also reported having loss of his eyelash hair.  He 
noted that he woke up one morning while on active duty and 
found his eyelashes all over his pillow.  He indicated that 
his main problem was photophobia.  The appellant reported 
that his sensitivity to light had become progressively worse 
over the years.  He testified that the only treatment that he 
had been given was dark glasses and some lubricant and tears 
to keeps his eyes moist.  He further stated that no physician 
had ever diagnosed an underlying disease or injury for his 
photophobia.  He also reported that he was not aware of 
having ever had a corneal abrasion, uveitis, or a retinal 
detachment.  

With respect to the appellant's myopia and astigmatism, the 
Board points out that 38 C.F.R. § 3.303(c) provides that a 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation governing the awards of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the appellant could 
submit, a strictly refractive error cannot be recognized as a 
disease or injury.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As myopia and astigmatism are refractive error, 
Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992), service connection for 
these disorders must be denied as a matter of law.

As noted above, refractive error of the eyes are not 
"diseases" or "injuries" for the purposes of service 
connection.  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

While the Board is sympathetic to the appellant's belief that 
his current eye disorders, which include previous diagnoses 
of myopia and astigmatism began inservice and are possibly 
related to his April 1964 incident, where he had severe pain 
in his eyes and photophobia, he is not competent to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  In this case, the record includes no competent 
medical evidence or opinion which suggests that a 
superimposed disease or injury resulted in aggravation of a 
visual impairment.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).

As to the appellant's claim for service connection for 
photophobia, the Board notes that first documentation of 
photophobia occurred while inservice, in April 1964, and that 
subsequent inservice treatment records continued to contain 
findings of photophobia.  However, at the time of the 
appellant's May 22, 1964, visit, the examiner, while finding 
that the appellant had chronic blepharitis and accommodative 
spasm causing blurring, indicated that there was no apparent 
cause for photophobia.  

Eye disorders diagnosed subsequent to service include poor 
tear quality secondary to meibomitis and a probable bacterial 
infection, left eye greater than right, at the time of a 
March 1996 visit; symptomatic meibomitis without sign of 
bacterial infection at the time of an April 1996 visit; a 
mild internal hordeolum at the time of a June 1996 visit; 
chronic allergic conjunctivitis at the time of a May 1997 
visit; bilateral lash alopecia at the time of a May 1998 
visit; and diagnoses of myopic astigmatism and presbyopia at 
the time of several of the above-listed visits.  While the 
appellant has been diagnosed as having the above eye 
disorders, the medical reports accompanying these diagnoses 
made no reference to the appellant's photophobia being 
associated with any of these disorders.  

Although the January 1999 VA examiner diagnosed the appellant 
as having extreme photophobia by history and examination, he 
found that there was no corroborating evidence to explain the 
extreme nature of the appellant's photophobia.  The examiner 
specifically stated that while there was some pathology of 
the eye noted on examination, namely eyelash alopecia and a 
few concretions in the tarsal conjunctiva, neither of these 
conditions should produce photophobia.  He also opined that 
there was no specific incident which occurred in the Army 
that was responsible for the appellant's photophobia.  He 
further noted that the only relationship to the appellant's 
period of service was that the first documentation of 
photophobia was while he was serving.  The examiner's opinion 
was based upon was based upon an entire review of the 
appellant's claims folder as well as a thorough physical 
examination.  Moreover, in reaching this opinion the VA 
examiner cited specific treatment records, as opposed to 
generalizations, as the basis for his opinion.

The Board notes that the appellant is competent to testify as 
to the symptoms which occurred in service.  The Board is 
further sympathetic to the appellant's belief that his 
current photophobia is related to an inservice incident.  
However, the appellant is not qualified to render an opinion 
as to the etiology or underlying cause of his photophobia.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also notes that at the time of his October 2001 hearing, the 
appellant testified that no one had ever diagnosed an 
underlying disease or injury as the cause of the appellant's 
photophobia.  

The Board is sympathetic to the appellant's beliefs, however, 
the preponderance of the evidence shows that appellant's 
photophobia is not the result of an underlying disease or 
injury.  In essence, the Board accepts that the appellant has 
photophobia, myopia and astigmatism.  However, the law 
requires that there must be disability that is due to disease 
or injury.  38 U.S.C.A. §§ 1110, 1131.  In this case, the VA 
examiner determined that there was no underlying disease or 
injury that would account for his intolerance to light.  
Similarly, during service it was established that there was 
no underlying cause for the photophobia.  In the absence of 
disease or injury, service connection may not be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Therefore, service connection is denied.

ORDER

Service connection for myopia is denied.  Service connection 
for astigmatism is denied.  Service connection for 
photophobia is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

